DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 03/02/2022 which claims 1-6 have been presented for examination.
Acknowledgement is made that this application is a continuation of U.S. Patent Application No. 16/558,068 filed August 31, 2019, now U.S. Patent No. 11,298,929, which is a division of U.S. Patent Application No. 14/570,460 filed December 15, 2014, now U.S. Patent No. 10,399,317, and claims the benefit of U.S. Provisional Application No. 62/000,167 filed May 19, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 has been considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: 
In paragraph [0001], insert “now U.S. Patent No. 11,298,929,” after “August 31, 2019,” (see line 2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 5 recites the limitation "the content management server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 6 recites the limitation "the item scanned" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetter (US 2011/0043858) in view of Tsai et al. (US 2007/0009732) (“Tsai”), and further in view of White (US 2014/0360397), all references cited by the applicant.
	Regarding claim 1, Jetter discloses an image heat transfer for an article of clothing including a heat transfer having at least one scannable mark (paras. 0018-0020, 0025); the scannable mark positioned on the heat transfer in an area of an image (see figure 2); and wherein the heat transfer includes an RFID circuit (see para. 0023).
	Jetter discloses the claimed invention except for wherein the RFID is mounted between a primer layer and an adhesive layer.
	Tsai discloses a method for labeling fabrics, such as garments, and a heat transfer label for use in the method.  The heat transfer label (11) includes a primer layer (26), an ink design layer (25) formed of a discrete element making up the desired image and/or text of the label, wherein the ink design layer is between the primer layer (26) and an adhesive layer (paras. 0064, 0071, 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jetter and Tsai in order to provide structural integrity to the heat transfer.
Jetter as modified by Tsai fails to teach wherein the heat transfer is a number, crest, or emblem relating to an athlete or sports team.
White discloses a composite heat transfer that is a number relating to an athlete (see abstract).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jetter, Tsai, and White in order to provide heat transfers in various designs and suitable for various applications. 

	Regarding claim 2, Jetter, Tsai and White discloses heat transfers for use with garments, therefore the references meet the recited limitation.  

	Regarding claim 3, Jetter as modified by Tsai/White discloses wherein the scannable mark includes information on a person (Jetter, paras. 0025-0027).

	Regarding claim 4, Jetter as modified by Tsai/White discloses wherein the scannable mark provide information including personal information or other information relating to the image (Jetter, paras. 0025-0026).

Regarding claim 5, Jetter as modified by Tsai/White discloses wherein the scannable mark is configured to direct a user by an http post to a server after opening a browser (Jetter, paras. 0025-0026 describes that the information encoded can be text, URL, or other data). (See also para. 0021)

Regarding claim 6, Jetter as modified by Tsai/White discloses wherein the scannable mark is configured to direct a user to a webpage that is specific to the information encoded in the scannable mark (Jetter, paras. 0025-0026 describes that the information encoded can be text, URL, or other data). (See also para. 0021)

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ionescu et al. (US 10,346,849) discloses a method of communicating personalized messages using QR codes.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2876 

/THIEN M LE/Primary Examiner, Art Unit 2876